MIVA, Inc.
Amended and Restated Policy for Compensation
For Independent Members of
The Board of Directors


Amended and Restated on June 3, 2009


This policy provides a compensation program for the independent members of the
board of directors designed to compensate them for their time and effort.  Board
members who do not qualify as independent directors under NASDAQ rules, as they
are established from time to time, are not covered by this program.  This is an
annual compensation program that is being put into effect as of July 1,
2009.  Compensation for the first one-half of 2009 was covered by the preceding
policy.  Compensation for the second one-half of 2009 is to be covered by
one-half of the annual amounts included herein.


The overall goals of this policy are:


 
·
To align the interests of shareholders and directors and



 
·
To provide value to directors for value received within the current economics of
the Company.



The program provides for equity and cash payments.  The equity payments are in
the form of Restricted Stock Units (“RSUs”).  Each RSU consists of the right to
receive one share of stock upon reaching a vesting event, a predetermined point
in time.  At the request of a board member or pursuant to the terms of the RSU
Agreement, the RSU may be settled partially in stock and partially in cash to
facilitate the payment of any tax liability arising from settlement of the RSU.


One compensation scheme is applicable to all independent board members.  A
second scheme provides for additional compensation for the extra efforts and
responsibilities for independent directors in the positions of chair and
vice-chair of the board.


General Board Compensation


For their service on the board, independent board members are to be given an
annual RSU grant, an annual cash retainer, and cash meeting stipends for
participation in board and committee meetings.  The annual RSU grant shall be
for 50,000 shares.  The RSUs will vest at the rate of one-quarter (1/4) of the
total on April 1, July 1, October 1 and January 1 following the grant
date.    If an individual becomes an independent member of the board of
directors or leaves the board after January 1 of the calendar year, the RSU
grant will be adjusted to a fractional portion based on the number of full
months in which the individual will be on the board and the denominator of which
is twelve (12).  In the case of a new board member, quarterly vesting will be
based on the relative number of months to be served in the respective quarters
of the remaining calendar year.  In the case of a departing board member, the
number of shares that will vest in the last quarter of service will be a
fraction of the number of shares that otherwise would have vested the numerator
of which will be the number of full months of service during the quarter and the
denominator of which is 3.  Any RSUs that are unvested as of the date of
termination of service as a director are automatically forfeited.

 
 

--------------------------------------------------------------------------------

 


The annual cash retainer that board members shall be entitled to receive is
$10,000.  The retainer shall be paid in quarterly installments of $2,500 each at
the beginning of each fiscal quarter.  This retainer shall be prorated for new
board members in the same fashion as RSUs as described above.  Terminating board
members are not to receive any quarterly payments after termination.


The cash meeting stipends, which are to be paid at the end of each calendar
quarter, are as follows:


Board meeting


$2,000 per regular or special board meeting attended in person.


$250 per regular or special board meeting attended telephonically.


Periodic optional management update calls to board members are not compensated.


Committee meetings


$1,000 per committee meeting attended in person, except the audit committee
chairman who shall receive $1,500 per meeting.


$250 per meeting attended telephonically, except for the audit committee
chairman who shall receive $500 per meeting.




Chair and Vice-Chair Compensation


In addition to the general board compensation, the board members holding the
position of chair and vice-chair of the board shall each be given the following
additional annual RSU grant.


The annual RSU grant shall be for 12,000 shares.  The RSUs will vest at the rate
of one-quarter (1/4) of the total on April 1, July 1, October 1 and January 1
following the grant date and shall be subject to the forfeiture provisions
described under “General Board Compensation.”


The RSU grant for a quarter during which a board member ceases to hold the
position of chair or vice-chair, whatever the reason, shall be prorated in the
same fashion as RSUs for a departing board member as described above.  Any RSUs
that are unvested as of the date of termination of service as the chair or
vice-chair of the Board are automatically forfeited.

 
2

--------------------------------------------------------------------------------

 


Effective Date


This amended policy is effective for the second one-half of the year 2009 and
later years until further amended.

 
3

--------------------------------------------------------------------------------

 